Exhibit 10.48

 

CONFIDENTIAL TREATMENT REQUESTED.  Portions of this Exhibit have been redacted
pursuant to a request for confidential treatment under Rule 24b-2 promulgated
under the Securities Exchange Act of 1934, as amended, and Rule 406 promulgated
under the Securities Act of 1933, as amended.  Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.

 

 

AMENDMENT TO CUSTOMER DISTRIBUTION AGREEMENT

 

This Amendment to Customer Distribution Agreement (“Amendment”) is dated as of
May 25, 2018 (the “Amendment Date”) by and among United Natural Foods, Inc., a
Delaware corporation (“UNFI”), Tony’s Fine Foods, a California corporation
(“Tony’s”) and Albert’s Organics, a California corporation (“Albert’s”) (UNFI,
Tony’s and Albert’s being collectively referred to as “Supplier”), and Vitamin
Cottage Natural Food Markets, Inc., a Colorado corporation (“Customer”).
Capitalized terms used but not otherwise defined herein shall have the same
meanings as in the Agreement (as that term is defined below).

 

WHEREAS, Supplier and Customer are parties to that certain Customer Distribution
Agreement dated as of June 21, 2016 (the “Agreement”); and

 

WHEREAS, the parties have agreed to amend the Agreement pursuant to the terms
and conditions set forth herein.   

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the foregoing premises, the representations,
warranties, covenants and agreements contained herein, and certain other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

 

1.

Section 4.A of the Agreement is hereby amended by adding the following at the
end of such Section:

 

“In addition, commencing on May 25, 2018 (the ‘Produce Amendment Date’),
Albert’s will assign: [***].”

 

 

2.

Section 14.D of the Agreement is hereby amended to read in its entirety as
follows:

 

“Albert’s will be Customer’s primary distributor of produce products for those
Customer stores located in the states identified on Schedule I attached hereto.
For DSD’s, Albert’s requires a [***] per order per store. [***]. For Customer
stores where, as of the Produce Amendment Date, orders for Albert’s produce
products [***] per order, any changes to the delivery schedule in effect as of
the Produce Amendment Date will require the parties’ mutual written consent.”

 

1

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED.  Portions of this Exhibit have been redacted
pursuant to a request for confidential treatment under Rule 24b-2 promulgated
under the Securities Exchange Act of 1934, as amended, and Rule 406 promulgated
under the Securities Act of 1933, as amended.  Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.

 

 

 

3.

A new Section 2.D is hereby added to Exhibit A to the Agreement, such Section to
read in its entirety as follows:

 

 

“1)     Commencing on the Produce Amendment Date, based on a minimum annual Net
Sales volume of Albert’s produce products of [***] (the ‘Albert’s Produce Volume
Forecast’), Albert’s produce products will be priced per the following tiers:

 

Net Produce Sales

$[***]

$[***]

$[***]

$[***]

$[***]

$[***]

Produce Mark-up

[***]%

[***]%

[***]%

[***]%

[***]%

[***]%

 

The Customer’s purchase levels of Albert’s produce products will be reviewed
following the end of each Supplier fiscal quarter (which end on October 31,
January 31, April 31 and July 31 of each year) (each, a ‘Supplier Fiscal
Quarter’). The Produce Mark-up for each Supplier Fiscal Quarter will: [***]. The
applicable Produce Mark-up will be applied to the Cost of Product of each
Albert's produce product. Should [***], Albert’s reserves the right, upon thirty
(30) days’ prior written notice to Customer, to modify the Produce Mark-up.
Should [***], Albert’s reserves the right, upon thirty (30) days’ prior written
notice to Customer, to terminate the Amendment to Customer Distribution
Agreement dated as of the Produce Amendment Date pursuant to which Albert’s
produce products were added to the scope of Products covered by the Agreement
(the ‘Amendment Agreement’).

 

2)     Upon Customer’s written instruction, [***]. If any reconciliation payment
is necessary to maintain the Produce Mark-up at the end of each Supplier fiscal
year ending July 31 (other than the Supplier fiscal year ending July 31, 2018),
such payment will be made by either Albert’s or Customer, as appropriate, by
August 31 of the year in question.

 

3)     Commencing on the Produce Amendment Date, the price of Albert’s produce
products [***], per a schedule to be mutually agreed upon.

 

4)     Commencing on the Produce Amendment Date, for cross-dock deliveries of
Albert’s produce products, the following fees (the ‘Cross-Dock Transfer Fees’)
will apply:

 

 

●

[***]; and

 

●

[***].

 

Notwithstanding the foregoing, in the event cross-dock deliveries meet or exceed
[***], the parties will in good faith renegotiate the cross-dock transfer fees
described above.

 

5)     If [***], the parties agree to discuss in good faith whether and how any
pricing of Albert’s produce products should be altered due to new logistical
considerations.”

 

2

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED.  Portions of this Exhibit have been redacted
pursuant to a request for confidential treatment under Rule 24b-2 promulgated
under the Securities Exchange Act of 1934, as amended, and Rule 406 promulgated
under the Securities Act of 1933, as amended.  Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.

 

 

 

4.

A new Section 5.A.5 is hereby added to Exhibit A to the Agreement, such Section
to read in its entirety as follows:

 

“5)     Sales of produce products by Albert’s to Customer shall be excluded from
all rebate programs except for the Albert’s Produce Growth Incentive Rebate (as
that term is defined below).”

 

 

5.

A new Section 5.D is hereby added to Exhibit A to the Agreement, such Section to
read in its entirety as follows:

 

 

“D.     Albert’s Produce Growth Incentive Rebate: Commencing on the Produce
Amendment Date, Albert’s will provide Customer with an annual produce growth
rebate (the ‘Albert’s Produce Growth Incentive Rebate’) of [***] based upon the
following criteria:

 

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

[***] The Albert’s Produce Growth Incentive Rebate will be calculated as of
[***], and paid within [***]. Payment is conditional upon Customer remaining in
good standing and otherwise remaining in compliance with the terms of this
Agreement, including, without limitation, payment terms.”

 

 

6.

A new Section 7.C is hereby added to Exhibit A to the Agreement, such Section to
read in its entirety as follows:

 

“If a delivery of any pallet(s) of Albert’s produce products is missed because
Albert’s failed to load the pallet(s) at the loading dock, the below guidelines
will apply: [***]

 

For the avoidance of doubt, the above-described guidelines will only apply to
orders subject to expiration and will not apply to issues such as mis-picks or
items billed ‘Not Received.’”

 

 

7.

A new Section 9 is hereby added to Exhibit A to the Agreement, such Section to
read in its entirety as follows:

 

“9. Transition Allowance. Albert’s hereby agrees to pay to Customer an allowance
(the ‘Transition Allowance’) equal to [***]. The Transition Allowance will be
paid [***].”

 

 

8.

If this Amendment is terminated for any reason during the Term, then all the
terms of this Amendment will automatically and with no further action by either
party: (i) be deleted from the Agreement and (ii) be of no further force or
effect.

 

 

9.

Except to the extent that this Amendment expressly modifies the Agreement, the
Agreement shall remain in full force and effect.

 

3

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED.  Portions of this Exhibit have been redacted
pursuant to a request for confidential treatment under Rule 24b-2 promulgated
under the Securities Exchange Act of 1934, as amended, and Rule 406 promulgated
under the Securities Act of 1933, as amended.  Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.

 

 

 

10.

This Amendment may be executed in counterparts, all of which will be considered
one and the same agreement and will become effective when counterparts have been
signed by each of the parties and delivered to the other party, it being
understood that each party need not sign the same counterpart. Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic photocopy (i.e., a “pdf”) shall be effective as delivery of a
manually executed counterpart hereof.

 

IN WITNESS THEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the date first set forth above.

 

 

Vitamin Cottage Natural

FOOD Markets Inc.

   

United Natural Foods, Inc.

                            By: /s/ Kemper Isely     By:

/s/ [***]

   

Name:  Kemper Isely

Title:  Co-President 

Date:  May 24, 2018

   

Name:  [***]

Title:  [***]

Date:  May 25, 2018

                Albert’s Organics    

Tony’s Fine Foods

                            By: /s/ [***]     By: /s/ [***]    

Name:  [***]

Title:  [***]

Date:  May 25, 2018

     

Name:  [***]

Title:  [***]

Date:  May 25, 2018

 

 

4

--------------------------------------------------------------------------------

 

 

CONFIDENTIAL TREATMENT REQUESTED.  Portions of this Exhibit have been redacted
pursuant to a request for confidential treatment under Rule 24b-2 promulgated
under the Securities Exchange Act of 1934, as amended, and Rule 406 promulgated
under the Securities Act of 1933, as amended.  Omitted information, marked
“[***]” in this Exhibit, has been filed separately with the Securities and
Exchange Commission together with such request for confidential treatment.

 

 

SCHEDULE I

 

States Where Albert’s Serves as Customer’s Primary Distributor of Produce

 

 

●

Arizona

 

●

Nevada

 

●

Utah

 

●

Montana (Billings only)

 

●

Wyoming

 

●

Colorado

 

●

New Mexico

 

●

Texas

 

●

Arkansas

 

●

Oklahoma

 

●

Missouri

 

●

Nebraska

 

●

Kansas

 

●

Iowa

 

●

Minnesota

 

●

South Dakota

 

●

North Dakota

 

5